Citation Nr: 1137944	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  08-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


ATTORNEY FOR THE BOARD

M. Mac, Counsel












INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1985 to December 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in May 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

The statement of the case in June 2008 also included the claim for increase for retinopathy of the left eye.  In his substantive appeal, the Veteran limited his appeal the total disability claim and claim for increase for the left eye is not before the Board.  

In April 2010, the Board remanded the claim.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. A claim for total disability rating for compensation based on individual unemployability received by VA on February 12, 2007.  

2. The Veteran's service-connected disabilities are sleep apnea rated 50 percent disabling; severe allergic rhinitis rated 30 percent; low back strain rated 20 percent; chorioretinal scar of both eyes, previously characterized as healed central serous retinopathy of the left eye with xanthelasma, rated 20 percent prior to May 4, 2010; tinnitus rated 10 percent; and, sensorineural hearing loss which is assigned a noncompensable rating.  Prior to May 4, 2010, the combined rating was 80 percent.  




3. From May 4, 2010, a chorioretinal scar of each eye is rated 100 percent disabling.

4. The Veteran last worked in 2005, when he retired due to age.  

5. Prior to May 4, 2010, the service-connected disabilities did not prevent the Veteran from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based on individual unemployability before May 4, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.




Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

In a claim for increase, including a claim for a total disability rating, the VCAA notice requirements are evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in February 2007. The Veteran was notified of the evidence needed to substantiate the claim for a total disability rating for compensation based on individual unemployability, namely, that he was unable to secure or follow a substantial gainful occupation as a result of service-connected disabilities provided that if there were two or more disabilities at least one disability was rated 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.





As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, private medical records and afforded the Veteran VA examinations in May 2010, and obtained VA opinions in November 2010 and in December 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although there is one VA opinion in November 2010 and two VA opinions in December 2010 which indicated that private medical records were not reviewed, one of the December 2010 VA opinions indicated that the claims folder was reviewed and there is no indication in the other two opinions that the claims file was not reviewed.  All examinations and opinions dated in May 2010, November 2010 and in December 2010 either clearly indicated that the file was reviewed or showed the file was reviewed by referencing pertinent evidence in the claims folder and the examiners provided opinions on the Veteran's employability which are consistent with the evidence of record.  



The Board therefore concludes that the examinations and opinions are adequate for evaluation the Veteran's unemployability.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the Veteran to prevail on the claim for a total disability rating, nonservice-connected disabilities may not be considered.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A determination whether a person is capable of engaging in a substantially gainful occupation must consider both that person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).



Analysis

The Veteran's service-connected disabilities are sleep apnea rated 50 percent disabling; severe allergic rhinitis rated 30 percent; low back strain rated 20 percent; chorioretinal scar of both eyes, previously characterized as healed central serous retinopathy of the left eye with xanthelasma, rated 20 percent prior to May 4, 2010; tinnitus rated 10 percent; and, sensorineural hearing loss which is assigned a noncompensable rating.  Prior to May 4, 2010 the combined rating was 80 percent.  A rating decision in September 2010, raised the rating for chorioretinal scar of both eyes to 100 percent, effective May 4, 2010.  

Therefore prior to May 4, 2010, the Veteran had several disabilities of which sleep apnea was rated more that 40 percent and the combined rating was more than 70 percent thereby meeting the threshold percentage standard for consideration of a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(a).  

According to a precedent opinion of VA's Office of General Counsel, binding on the Board, as the Veteran has a schedular rating of 100 percent from May 4, 2010, a claim for a total disability rating for compensation based on individual unemployability for a particular service-connected disability may not be considered when a schedular 100 percent rating is already in effect for another service-connected disability as no additional monetary benefit would be available.  VAOPGCPREC 6-99. 

Since the percentage criteria were met prior to May 4, 2010, then the remaining question is whether the Veteran's service-connected disabilities alone preclude the Veteran from securing and following a substantially gainful occupation before May 4, 2010.




Consideration has been given to the Veteran's level of education and employment history, but not to his age or the impairment caused by any nonservice-connected disability.  38 C.F.R. §§ 4.16, 4.19.

On VA examination in April 2006, the VA examiner concluded that the service-connected low back disability and sleep apnea had a mild to moderate effect on the Veteran's daily activities.  On VA eye examination in May 2006, the VA examiner expressed the opinion that the service-connected eye disability presented vision difficulty with occupational activities.  A private polysomnogram in August 2006 was within normal limits.  On VA examination in August 2006, the VA examiner indicated that the general occupational effect of the service-connected sleep apnea was mild to moderate restriction and the effect on daily activities was mild.  The general occupational effect of the low back disability was moderate restriction and the effect on daily activities was mild to moderate.  On VA eye examination in March 2007, the effect on daily activities was moderate to severe, and on VA audio examination in April 2007, the VA examiner indicated the cause of the Veteran's retirement was due to age or work and the effect on daily activities of the service-connected rhinitis was at most mild.  

The VA examiner noted that the Veteran's nasal and hearing problems were not of such severity that would limit his ability to retain employment, medication would control his allergy symptoms and hearing amplification would assist with hearing.  

On VA examination in May 2007, the effect of the low back disability on usual occupation was mild to moderate restriction and the effect on daily activities was mild to moderate.  On VA examination in April 2007, the general occupation effect of sleep apnea was slight to moderate restriction and the effect on daily activities was mild to moderate.  






On VA examination in May 2010, the VA examiner expressed the opinion that the Veteran's service-connected low back disability mildly to moderately affected his daily activities and mildly affected his ability to obtain and retain employment as evidenced by his well developed musculature of the upper and lower extremities.  

On VA respiratory examination in May 2010, the VA examiner indicated that the effects on occupational activities from the service-connected sleep apnea were decreased concentration, lack of stamina, weakness or fatigue and the Veteran was unable to perform usual daily activities due to sleepiness.  The examiner concluded that the Veteran's sleep apnea presented mild restriction on the ability to obtain and retain employment as evidenced by improved sleep with a CPAP machine, a normal overnight polysomnogram test, a mild restrictive ventilatory pattern on a pulmonary function test, and a normal chest x-ray.  The VA examiner noted the Veteran retired in 2005 due to age.   

In an addendum opinion in December 2010, the VA examiner, an ear, nose, and throat specialist, concluded that as the service-connected hearing loss and tinnitus were moderate in severity, the disabilities would not limit the Veteran's ability to obtain and retain employment.  The VA examiner noted that the Veteran could still carry a conversation without hearing aids and that hearing aids would only improve his communication skills.  As for the rhinitis, the VA examiner indicated it was mild in severity and would not limit the Veteran's ability to obtain and retain employment and could be controlled with regular use of nasal spray and antihistamine.  In opinions, dated in December 2010, both examiners concluded that based on recent VA examinations the combined effects of the Veteran's service-connected disabilities would post mild restriction on the ability to obtain and retain employment if the eye condition did not get worse and remained at 20 percent.  In an opinion dated in December 2010, a surgeon, after reviewing the Veteran's file, concluded that the combined effects of the Veteran's service-connected disabilities had a mild affect on the Veteran's ability to obtain and retain gainful employment if the Veteran's eye condition did not get worse.  



The VA opinions addressing the impact the Veteran's service-connected disabilities, other than the service-connected sleep apnea, had on the Veteran's ability to follow substantially gainful occupation is uncontroverted by the other evidence of record.  

The evidence in favor of the claim consists of a private opinion dated in February 2008 concerning the service-connected sleep apnea.  The private physician indicated that the marked loss of sleep on a daily basis complicated the Veteran's ability to work and that the CPAP machine was for merely supportive and did not eliminate the Veteran's loss of sleep.  The private physician expressed the opinion that as the Veteran had a mere two hours of good sleep a night, this would translate into work-day impairment of motor skill and general reasoning which would make coping with routine work difficult.  The physician concluded that the Veteran was not a candidate for regular work at standard work hours.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA examination in May 2010 addressing the effect the service-connected sleep apnea had on the Veteran's employability as it was based on a polysomnogram test, pulmonary function test and x-ray findings.  The opinion is supported by a rationale, detailed and consistent with other evidence of record.  The Board finds the private medical opinion to be less probative as it was not based on specialized tests and x-rays to determine the severity of underlying pathology as opposed to subjective symptoms. 


The Board therefore in reviewing the evidence and reconciling the reports into a consistent picture, finds that prior to May 4, 2010, the Veteran's service-connected sleep apnea, severe allergic rhinitis, low back strain, chorioretinal scar of both eyes, previously characterized as healed central serous retinopathy of the left eye with xanthelasma, tinnitus and sensorineural hearing loss did not prevent him from securing or following gainful employment.

In February 2007, in his application for a total disability rating, the Veteran indicated that he did not leave his last employment due to disability.  He did stated hat his service-connected disabilities affected his ability to be employed.  He indicated the service-connected sleep apnea caused dizzy spells and sleepiness, the service-connected eye disability presented difficulty recognizing his surroundings, the service-connected low back disability prevented him from prolonged sitting or standing, the service-connected hearing loss and tinnitus presented difficulties hearing people, and the service-connected rhinitis hindered his performance.   To the extent the Veteran's statements are offered as a lay opinion on causation, that is, the service-connected disabilities render the Veteran unemployable, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 








see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).

A lay opinion is limited to inferences which are rationally based on the person's perception and does not require specialized knowledge.  

In this case, the Board finds that the Veteran is competent to offer an opinion on whether his service-connected disabilities render him unemployable, as the opinion is an inference rationally based on the Veteran's perception and does not require specialized education, training, or experience, which is favorable evidence favorable to the claim.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

In balancing the Veteran's lay opinion against probative medical opinions, i.e. the VA opinions, the Board finds that the VA opinions are more persuasive because of the experts' qualifications in the field of medicine that deals with prevention, diagnosis, and treatment of disease or injury.  The opinions are based on the nature of the service-connected disabilities in relation to the Veteran's ability to be substantially and gainfully employed.  








After a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


